
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 400
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Grijalva (for
			 himself and Mr. Hinojosa) submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a National Hispanic-serving Institutions Week should be
		  established, and commemorating the 25th anniversary of the Hispanic Association
		  of Colleges and Universities.
	
	
		Whereas Hispanic-serving institutions play an important
			 role in educating many underprivileged students and helping such students
			 attain their full potential through higher education;
		Whereas in 2010, 307 public and private non-profit
			 institutions of higher education met the Federal enrollment criterion of at
			 least 25 percent Hispanic students to qualify as Hispanic-serving institutions
			 under section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a),
			 enrolling 1,348,436 Hispanic students.
		Whereas Hispanic-serving institutions are actively
			 involved in stabilizing and improving the communities in which the institutions
			 are located;
		Whereas celebrating the vast contributions of
			 Hispanic-serving institutions contributes to the strength and culture of our
			 Nation;
		Whereas the achievements and goals of Hispanic-serving
			 institutions are deserving of national recognition;
		Whereas the designation of the week of September 19, 2011,
			 as National Hispanic-serving Institutions Week is an appropriate
			 expression of such recognition;
		Whereas the Hispanic Association of Colleges and
			 Universities fulfills its mission by—
			(1)promoting the
			 development of member colleges and universities;
			(2)improving access
			 to, and the quality of, postsecondary educational opportunities for Hispanic
			 students; and
			(3)meeting the needs
			 of business, industry, and government through the development and sharing of
			 resources, information, and expertise; and
			Whereas 2011 is the Silver anniversary of the Hispanic
			 Association of Colleges and Universities, and the organization has spent 25
			 years working to improve the capacity of Hispanic-serving institutions to help
			 students succeed across our Nation: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 achievements and goals of Hispanic-serving institutions across the
			 Nation;
			(2)congratulates the
			 Hispanic Association of Colleges and Universities on its 25th anniversary and
			 recognizes its achievements and goals during the past 25 years;
			(3)supports the
			 designation and recognition of National Hispanic-serving Institutions
			 Week;
			(4)requests the
			 President to issue a proclamation designating such a week; and
			(5)calls on the
			 people of the United States and interested groups to observe such a week with
			 appropriate ceremonies, activities, and programs to demonstrate support for
			 Hispanic-serving institutions.
			
